AMENDMENT
TO
EMPLOYMENT AGREEMENT

This Amendment is made this 31st day of December, 2008, by and between Juniata
Valley Financial Corporation, a Pennsylvania bank holding company, The Juniata
Valley Bank, a Pennsylvania banking institution (hereinafter collectively
referred to as the “Company”), and Francis J. Evanitsky, an adult individual
(hereinafter referred to as the “Employee”).

WITNESSETH:

WHEREAS, the Employee and the Company are currently parties to an Employment
Agreement dated as of December 30, 1997; and

WHEREAS, effective January 1, 2005, a new Section 409A was added to the United
States Internal Revenue Code to impose limitations on nonqualified deferred
compensation, including restrictions on elections of the form of payment; and

WHEREAS, the Employee and the Company desire to amend the Employment Agreement
to specify the manner in which potential severance compensation would be paid,
thereby eliminating current provisions allowing an Employee election at the time
of a severance of employment.

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound, the parties agree as follows:

1. Paragraph 5 of the Agreement is amended and restated in its entirety to
provide as follows:

5. Termination of Employment by Company, Without Cause. The Company may
terminate Employee’s employment with the Company at any time upon written
notice, with or without cause. Provided, however, that if the Company terminates
Employee’s employment without cause, the Company shall pay to Employee Severance
Compensation, as calculated in accordance with Paragraph 9. Severance
Compensation shall be paid in the form of a lump sum payment within thirty (30)
days from the date on which Employee received notice of his termination of
employment.

2. Paragraph 7 of the Agreement is amended and restated in its entirety to
provide as follows:

7. Termination of Employment by Employee, With Cause. In the event of
termination of employment by Employee with cause, the Company shall pay to
Employee Severance Compensation, as calculated in accordance with Paragraph 9.
Severance Compensation shall be paid in the form of a lump sum payment within
thirty (30) days from the date on which Employee ceased to be employed by the
Company.

3. Paragraph 9 of the Agreement is amended and restated in its entirety to
provide as follows:

9. Severance Compensation. Employee’s Severance Compensation, to be paid in
accordance with the provisions of Paragraph 5 or Paragraph 7 hereof, shall be
equal to that amount which, when reduced to its present value (determined by
using a discount rate equal to one hundred twenty percent (120%) of the
applicable federal rate, as determined under Section 1274(d) of the Internal
Revenue Code of 1986, as amended, compounded semiannually) equals 2.95 times
Employee’s Average Annual Compensation. For purposes of this paragraph,
Employee’s Average Annual Compensation, shall be the average of Employee’s
annual compensation payable by the Company and includible in Employee’s gross
income for the five (5) most recent taxable years ending before the date on
which Employee’s employment with the Company was terminated.

The Company shall be responsible for determining Employee’s Severance
Compensation within thirty (30) days of Employee’s termination of employment
with the Company, and shall immediately thereafter make a lump sum payment to
the Employee of the Severance Compensation amount determined in accordance with
this paragraph.

4. A new Paragraph 19 is added to the Agreement to provide as follows.

19. 409A Safe Harbor. Notwithstanding anything in this Agreement to the
contrary, in no event shall the Company be obligated to commence payment or
distribution to the Employee of any amount that constitutes nonqualified
deferred compensation within the meaning of Internal Revenue Code Section 409A
(“Code Section 409A”) earlier than the earliest permissible date under Code
Section 409A that such amount could be paid without additional taxes or interest
being imposed under Code Section 409A. The Company and the Employee agree that
they will execute any and all amendments to this Agreement as they mutually
agree in good faith may be necessary to ensure compliance with the distribution
provisions of Code Section 409A and to cause any and all amounts due under this
Agreement, the payment or distribution of which is delayed pursuant to Code
Section 409A, to be paid or distributed in a single sum payment at the earliest
permissible date under Code Section 409A.

5. In all other respects, the agreement continues in full force and effect

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers and the Employee has hereunto set his hand as of the
day first above written.

JUNIATA VALLEY FINANCIAL

CORPORATION

     
/s/ JoAnn McMinn
  BY: /s/ Martin L. Dreibelbis
 
   
Title: Chief Financial Officer
  Title: Chairman
 
  THE JUNIATA VALLEY BANK
/s/ JoAnn McMinn
  BY: /s/ Martin L. Dreibelbis
 
   
Title: Chief Financial Officer
  Title: Chairman
 
  EMPLOYEE
 
  /s/ Francis J. Evanitsky
 
   
 
  Francis J. Evanitsky

